 195324 NLRB No. 32SHEET METAL WORKERS LOCAL 104 (DEPENDABLE SHEET METAL)1The Board™s approval of the stipulation was conditioned on theparties™ submission of certain missing appendix pages and on their
further stipulation that at all material times the Employer has been
an employer engaged in commerce within the meaning of Sec. 2(2),
(6), and (7) of the Act. The parties subsequently satisfied these con-
ditions.2The following employees of Dependable constitute a unit appro-priate for collective bargaining:All employee classifications set forth in the collective bargaining
agreement between the Employer and the Union in effect from
July 1, 1992 to June 30, 1995, excluding guards and supervisors
as defined in the Act.Sheet Metal Workers™ International Association,Local Union No. 104 and Dependable SheetMetal. Case 20ŒCBŒ10032August 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed August 2, 1995, by DependableSheet Metal, the Regional Director for Region 20
issued a complaint September 29, 1995, against the
Respondent, Sheet Metal Workers™ International Asso-
ciation, Local Union No. 104, alleging that the Re-
spondent violated Section 8(b)(3) of the Act by failing
and refusing to bargain on an individual basis with the
Employer, Dependable Sheet Metal (Dependable). The
Respondent filed a timely answer admitting in part and
denying in part the allegations of the complaint.On January 29, 1996, the General Counsel, the Re-spondent, and Dependable filed with the Board a stipu-
lation of facts and a motion to transfer this case to the
Board. The parties agreed that the charge, the com-
plaint, the answer, the stipulation of facts, and the ap-
pendix, shall constitute the entire record. The parties
also waived a hearing before, and the issuance of a de-
cision by, an administrative law judge and indicated
their desire to submit this case directly to the Board
for findings of fact, conclusions of law, and a decision
and order. On April 9, 1996, the Board issued an
Order conditionally approving the stipulation.1There-after, the General Counsel, the Respondent, and De-
pendable filed briefs.On the entire record and the briefs, the Board makesthe followingFINDINGSOF
FACTI. JURISDICTIONDependable, a corporation, with an office and placeof business in Vacaville, California, has been engaged
as a heating and sheet metal contractor in the construc-
tion industry. During the 12-month period ending De-
cember 31, 1994, Dependable, in conducting its busi-
ness operations, purchased and received at its
Vacaville, California facility goods valued in excess of
$50,000 from other enterprises located within the State
of California, which goods the other enterprises had re-
ceived directly from points outside the State of Califor-
nia.The parties stipulated and we find, that Dependableis an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and that
the Respondent is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsDependable has recognized the Respondent as thecollective-bargaining representative of its employees
since 1968. This recognition has been embodied in
successive collective-bargaining agreements, the most
recent of which was effective from July 1, 1992, to
June 30, 1995.2At all times since April 16, 1991, theRespondent has been the exclusive collective-bargain-
ing representative of the unit based on Section 9(a) of
the Act.At all material times, the Redwood Empire Chapter,Sheet Metal and Air Conditioning Contractors™ Asso-
ciation, Inc. (Redwood SMACNA), has been an orga-
nization composed of various employers, one purpose
of which is to represent its employer-members in nego-
tiating and administering collective-bargaining agree-
ments with various labor organizations, including the
Respondent.For approximately 5 years, Dependable authorizedRedwood SMACNA to be its representative for the
purpose of collective bargaining and for the adjustment
of grievances. Pursuant to this authority, Dependable
was bound to the terms of the July 1, 1986, to June
30, 1989 Standard Form of Union Agreement between
the Respondent and Redwood SMACNA.By letter dated January 24, 1989, Dependable noti-fied Redwood SMACNA that Redwood SMACNA
was no longer authorized to be its representative for
the purpose of collective bargaining with the Respond-
ent or for the adjustment of grievances. Also in 1989,
Dependable resigned its membership in Redwood
SMACNA, and since 1989, has not paid dues to Red-wood SMACNA or to any other SMACNA Chapter.Thereafter, Dependable bargained independentlywith the Respondent for a new collective-bargaining
agreement to succeed the 1986Œ1989 Redwood
SMACNA Standard Form of Union Agreement. Un-
able to reach accord on terms for a new agreement, the
parties submitted the disputed issues to the National
Joint Adjustment Board (NJAB), as required by the in-
terest arbitration provisions of the 1986Œ1989 Standard
Form of Union Agreement. On August 4, 1989, the
NJAB issued a decision directing the parties to executeVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00195Fmt 0610Sfmt 0610D:\NLRB\324.023APPS10PsN: APPS10
 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The settlement resolved, by its terms, ‚‚all disputes, whetherknown or unknown™™ existing between the parties including, but not
limited to, the negotiations for a successor collective-bargaining
agreement, legal proceedings concerning the 1989 NJAB award, and
a separate legal proceeding which is unrelated to the instant dispute.4Those provisions are set forth as follows:Article XIV, section 5.By execution of this Agreement the Employer authorizes Red-wood Employer Contractors Association to act as its collective
bargaining representative for all matters relating to this Agree-
ment. The parties agree that the Employer will hereafter be a
member of the multiemployer bargaining unit represented by
said Association unless this authorization is withdrawn by writ-
ten notice to the Association and the Union at least one hundred
and fifty (150) days prior to the then current expiration date of
this Agreement.Addendum 1, item 45, section B.The Sheet Metal Workers™ International Association LocalUnion 104 and Redwood Empire Sheet Metal & Air Condi-
tioning Contractors™ Association, Inc., SMACNA Chapter, are
hereby designated as the respective Labor and Management col-
lective bargaining agents for all persons and firms bound by this
Agreement, or those contracting or performing work covered by
this Agreement within the jurisdiction of this Agreement and as
such, said agents may, by mutual consent, at any time, open this
Agreement and Addenda for renegotiations, amendments, re-
newal, deletion, modification, extension, or any other changes as
may be agreed upon by them. Each Employer signatory to or
performing work as described in Article 1, within the territorial
jurisdiction of said Agreement, hereby agrees to be bound by
such renegotiations, modifications, amendments, changes, exten-
sions, or renewals on the same effective date as agreed upon be-
tween said Association and the Respondent.a new 3-year collective-bargaining agreement identicalin terms to the 1989Œ1992 Standard Form of Union
Agreement and addenda, excluding the interest arbitra-
tion and most favored nations clauses.A dispute arose between the Respondent and De-pendable over the nonmandatory terms and conditions
of employment imposed by the NJAB decision. De-
pendable filed a petition in the United States District
Court for the Northern District of California to vacate
the decision. The court remanded the matter to the
NJAB. On August 8, 1990, in a clarification of its ear-
lier decision, the NJAB ruled that because Dependable
had not previously raised any specific nonmandatory
issues other than interest arbitration, it had waived its
right to negotiate over these matters. Dependable and
the Respondent thereafter continued to litigate whether
Dependable was bound to the nonmandatory terms of
the 1989Œ1992 Standard Form of Union Agreement.In letters dated January 21, 1992, Dependable noti-fied both Redwood SMACNA and the Respondent that
it intended to engage in individual bargaining for an
agreement to succeed the 1989Œ1992 Standard Form of
Union Agreement imposed by the NJAB award. By
letters dated January 30, 1992, to Redwood SMACNA
and the Respondent, Dependable reiterated its intent to
bargain individually.In early 1992, Dependable and the Respondentbegan negotiations for a new collective-bargaining
agreement. During these negotiations, Dependable told
the Respondent that it did not want to pay into the in-
dustry fund, because it was adamantly opposed to hav-
ing any moneys go to Redwood SMACNA. The indus-
try fund makes payments to Redwood SMACNA for
industry promotion. Dependable told the Respondent
that it wanted nothing to do with Redwood SMACNA.On June 22, 1992, Dependable and the Respondententered into an agreement settling their disputes,3in-cluding the litigation concerning the 1989 NJAB award
and the negotiations for a successor collective-bargain-
ing agreement. The settlement provided that the parties
would execute and abide by the 1992Œ1995 Redwood
SMACNA Standard Form of Union Agreement, as
modified to delete the industry fund and interest arbi-
tration provisions. The settlement provided further that
Dependable would be allowed to negotiate individually
for a wage increase to take effect July 1, 1994, and if
individual negotiations failed to yield an agreement on
the amount of the increase, Dependable could choose
to either pay an increase equal to that negotiated by
Redwood SMACNA or to submit the matter to interest
arbitration.At the time the parties entered into the settlement,Redwood SMACNA and the Respondent were still ne-
gotiating the 1992Œ1995 Standard Form of Union
Agreement. The agreement ultimately negotiated by
Redwood SMACNA and the Respondent contained an
assignment of bargaining rights clause in article XIV,
section 5, and in addendum 1, item 45, section B.4Al-though Dependable never executed the 1992Œ1995
Standard Form of Union Agreement, it did abide by all
of its mandatory terms and conditions of employment.On December 2, 1992, Redwood SMACNA and theBay Area Association of SMACNA Chapters (Bay
Area SMACNA), entered into a participation agree-
ment. As a result of that agreement, the bargaining
rights of employer members of Redwood SMACNA
were assigned to Bay Area SMACNA.In mid-1994, Dependable informed the Respondentthat it was prepared to pay the third year wage in-
crease negotiated by Redwood SMACNA. Historically,
the Respondent decided how such increases were to be
allocated between wages and benefit trust funds. In re-
sponse to Dependable™s inquiry, the Respondent told
Dependable to accrue the money and the allocation
would be determined later.Sometime prior to June 30, 1994, the Respondentand Bay Area SMACNA began negotiations which
culminated in January 1995 with an extension of the
1992Œ1995 Standard Form of Union Agreement term
to June 30, 1999, in exchange for the elimination of
the wage increase which was to take effect July 1,
1994. Dependable was not at the time affiliated with
Bay Area SMACNA, and was not involved in the ne-
gotiations.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00196Fmt 0610Sfmt 0610D:\NLRB\324.023APPS10PsN: APPS10
 197SHEET METAL WORKERS LOCAL 104 (DEPENDABLE SHEET METAL)Dependable received notices dated August 25, Octo-ber 25, and November 30, 1994, from Bay Area
SMACNA inviting all Bay Area SMACNA members
and nonmember contractors to attend meetings con-
cerning the negotiations. Two representatives of De-
pendable, Controller Philip Heil and Vice President
Brad Hansen, attended one such meeting held on De-
cember 19, 1994. By voice vote, contractors in attend-
ance approved the modifications and the extension of
the 1992Œ1995 Standard Form of Union Agreement.
Hansen and Heil did not participate in the vote.Thereafter, Dependable received a letter from BayArea SMACNA, dated January 13, 1995, addressed to
all contractors signatory to a collective-bargaining
agreement with the Respondent. The letter stated that
all SMACNA members were to execute attached modi-
fications to the 1992Œ1995 Standard Form of Union
Agreement. The letter stated further that independent
contractors who were not bound to the multiemployer
negotiations were to indicate on the attachment their
acceptance or rejection of the modifications and return
a copy to SMACNA.By letter dated January 15, 1995, Dependable re-turned to Redwood SMACNA the form from Bay Area
SMACNA, on which it marked the option which read,
‚‚I hereby reject the option to amend my collective
bargaining agreement as expressed above and agree to
continue to be bound by the existing contract.™™By letter dated February 9, Bay Area SMACNA ac-knowledged Dependable™s January 15 correspondence
and reminded Dependable that inasmuch as it had not
accepted the option to amend its collective-bargaining
agreement, it was obligated to abide by the terms of
the existing agreement through June 30, 1995. En-
closed with the letter were wage/fringe schedules allo-
cating the wage increase due under the existing agree-
ment retroactive to July 1, 1994. According to the
schedule, most of the increase was to be deposited into
the Wage Equality Fund, from which the Respondent
provides money to small signatory employers to allow
them to bid competitively against nonunion contrac-
tors. Dependable contacted the Respondent and ob-
jected to the allocation because its employees would
receive no benefit from the increase but would be
taxed as if they had received the funds as income. The
Respondent thereafter told Dependable to continue ac-
cruing the money.Meanwhile, by letter dated January 26, 1995, witha copy to Redwood SMACNA, Dependable informed
the Respondent that it intended to terminate their col-
lective-bargaining agreement and to engage in individ-
ual bargaining towards a successor agreement.By letter dated March 30, the Respondent asserted,for the first time, that Dependable was bound to the
extension of the 1992Œ1995 Standard Form of Union
Agreement negotiated with Bay Area SMACNA.By letter dated April 17, Dependable informed theRespondent that it did not consider itself bound to the
Bay Area SMACNA negotiations for an extension of
the 1992Œ1995 Standard Form of Union Agreement.By letter dated May 15, the Respondent informedDependable that it considered Dependable bound to the
extension of the 1992Œ1995 Standard Form of Union
Agreement because it did not timely withdraw from
the negotiations between Bay Area SMACNA and the
Respondent prior to their commencement.In accordance with its contention that Dependable isbound to the extension of the 1992Œ1995 contract until
June 30, 1999, the Respondent has refused to bargain
with Dependable on an individual basis for a new col-
lective-bargaining agreement.Dependable has not implemented the changes nego-tiated by the Respondent and Bay Area SMACNA, and
has continued to abide by the 1992Œ1995 Standard
Form of Union Agreement.B. Contentions of the PartiesThe General Counsel contends that the Respondentviolated Section 8(b)(3) by refusing to bargain on an
individual basis with Dependable. The General Coun-
sel argues that Dependable™s failure to exclude the as-
signment of bargaining rights contained in article XIV,
section 5, of the 1992Œ1995 Standard Form of Union
Agreement from the 1992 settlement is insufficient to
show that Dependable agreed to rejoin the multiem-
ployer unit. The General Counsel contends that the
Board must look at the entire context of the settlement
agreement, including the development of the settlement
through the parties™ negotiations and their conduct dur-
ing the term of the agreement, to determine whether
Dependable consented to multiemployer bargaining
and to be bound by the actions of the multiemployer
bargaining agent. The General Counsel asserts that
Dependable™s conduct during these periods clearly
manifests an intent to remain independent of
SMACNA and to bargain individually.The General Counsel also notes that the Respondentand Redwood SMACNA had not yet concluded their
negotiations at the time the parties entered into the set-
tlement. Therefore, Dependable could not have known
that the 1992Œ1995 agreement would contain an as-
signment of rights clause. The General Counsel notes
further that while article XIV, section 5, of the Stand-
ard Form of Union Agreement states that by execution
of the agreement the employer authorizes the multiem-
ployer group to act as its bargaining representative,
Dependable never executed the agreement. Finally, the
General Counsel contends that article XIV, section 5,
is unenforceable because it is rendered ambiguous by
other terms of the agreement which clearly con-
template that employers may execute the agreement
and remain independent.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00197Fmt 0610Sfmt 0610D:\NLRB\324.023APPS10PsN: APPS10
 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Dependable endorses the General Counsel™s argu-ments. It also asserts that even assuming it assigned its
bargaining rights to SMACNA, it terminated the as-
signment in a timely manner. Dependable contends
that, although its notice of intent to bargain individ-
ually was served after negotiations had commenced to
extend the Standard Form of Union Agreement,
Dependable™s notice was not untimely because the Re-
spondent™s negotiations with Bay Area SMACNA were
unannounced and premature and Dependable did not
receive notice of the negotiations until some three
months after they began.The Respondent contends that its refusal to bargainwith Dependable on an individual basis was lawful be-
cause Dependable agreed to be bound by the 1992Œ
1995 agreement containing the clause assigning bar-
gaining rights to SMACNA. The Respondent contends
that Dependable assented to the assignment of rights
clause because the clause was not addressed in any
discussion of items to be excluded from the collective-
bargaining agreement. The Respondent further con-
tends that after assenting to the assignment of its bar-
gaining rights, Dependable failed to timely terminate
the assignment. The Respondent argues that even as-
suming the negotiations were unannounced and pre-
mature, Dependable was still obligated to withdraw
promptly after learning of the negotiations rather than
waiting to see how they progressed before taking ac-
tion. The Respondent argues that Dependable™s failure
to act promptly foreclosed it from withdrawing after
negotiations had already concluded.C. DiscussionThe complaint alleges that the Respondent violatedSection 8(b)(3) of the Act by refusing to bargain on
an individual basis with Dependable. The Respondent
maintains that its refusal to bargain on an individual
basis was lawful because Dependable consented to
multiemployer bargaining when it agreed to abide by
the 1992Œ1995 Standard Form of Union Agreement
which contains an assignment of bargaining rights
clause. For the reasons set forth below, we find that
Dependable did not consent to bargain on a multiem-
ployer basis, and thus the Respondent™s refusal to bar-
gain individually with Dependable violated Section
8(b)(3).Joining a multiemployer bargaining unit is consen-sual. In order to bind an employer to multiemployer
bargaining, there must be evidence of that employer™s
unequivocal intent to be bound by the actions of the
multiemployer bargaining representative. ErnestOngaro & Sons, 323 NLRB 227, 228 (1997), citingPlumbers Local 669 (Lexington Fire Protection
Group), 318 NLRB 347, 348 fn. 14 (1995); HuntsPoint Recycling Corp., 301 NLRB 751, 752 (1991);Kroger Co., 148 NLRB 569, 573 (1964).In Ongaro, the Board considered similar cir-cumstances involving the same local union and a dif-
ferent employer. There, the Respondent contended it
was privileged to refuse to bargain on an individual
basis because the employer had delegated its bargain-
ing authority to SMACNA when it failed to expressly
object, during interest arbitration, to article XIV, sec-
tion 5, of the 1992Œ1995 Standard Form of Union
Agreement. The Board found that the totality of the
employer™s conduct during negotiations, and through-
out the term of the 1992Œ1995 Standard Form of
Union Agreement, manifested an intent to remain inde-
pendent of SMACNA and to bargain individually. The
Board concluded, therefore, that the refusal to bargain
individually was violative of Section 8(b)(3).In the instant case, we find that, like the employerin Ongaro, Dependable never manifested an intent torejoin the multiemployer group. Rather, its conduct in-
dicated an intent to remain independent of SMACNA.
At the outset of negotiations for an agreement to suc-
ceed the 1989Œ1992 Standard Form of Union Agree-
ment, Dependable advised the Respondent that it want-
ed nothing to do with Redwood SMACNA. It also op-
posed the industry fund provisions of the Standard
Form of Union Agreement (which required contribu-
tions to the fund as a condition of membership in
SMACNA) because it objected to the contributions
going to SMACNA, and it successfully insisted on
having those provisions deleted in the 1992 settlement.
In addition, the settlement agreement expressly ex-
cluded the interest arbitration provisions of the Stand-
ard Form of Union Agreement, and included the right
to bargain independently over a third year wage in-
crease.Moreover, during the term of the 1992Œ1995 Stand-ard Form of Union Agreement, in correspondence with
Bay Area SMACNA, Dependable indicated that it was
an independent employer and that it rejected an option
to modify its collective-bargaining agreement to incor-
porate changes negotiated by Bay Area SMACNA and
the Respondent. Afterwards, it continued to abide by
its collective-bargaining agreement, including the con-
tractual third year wage increase.Thus, the foregoing conduct demonstrates that De-pendable clearly manifested an intent to remain inde-
pendent of SMACNA and to bargain individually.We find no merit to the Respondent™s contentionthat, the foregoing conduct notwithstanding, Depend-
able consented to bargain on a multiemployer basis by
agreeing to abide by the 1992Œ1995 Standard Form of
Union Agreement which contained language assigning
the bargaining rights of signatory employers to
SMACNA. First, in view of the entire course of con-
duct by Dependable during the negotiations for the set-
tlement agreement, the failure to specifically exclude
the assignment of bargaining rights clause from theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00198Fmt 0610Sfmt 0610D:\NLRB\324.023APPS10PsN: APPS10
 199SHEET METAL WORKERS LOCAL 104 (DEPENDABLE SHEET METAL)5We note that there is no contention that Dependable™s failure toexecute the actual agreement was unlawful.6Addendum 1, item 34, sec. (b), of the 1992Œ1995 Standard Formof Union Agreement provides:An Employer who has executed this Agreement or has otherwise
agreed to be bound by this Agreement shall be bound by all of
the terms of this Agreement and the Standard Form of Union
Agreement, even though such Employer has not authorized
SMACNA, Redwood Empire Chapter as his/her collective bar-
gaining agent.7Having determined that Dependable did not consent to bargainon a multiemployer basis, we need not address the issue of whether
it timely withdrew consent in 1995.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™1992Œ1995 Standard Form of Union Agreement doesnot show an unequivocal intent to bargain on a multi-
employer basis. See Ongaro, supra at 228. Second, wenote that while article XIV, section 5, states that by
execution of the agreement the employer authorizes
SMACNA to act as its bargaining representative, De-
pendable never executed the agreement. Thus, even
under a literal application of the agreement, as urged
by the Respondent, Dependable did not authorize
SMACNA to act as its bargaining representative be-
cause Dependable never executed the actual agreement
between the Respondent and SMACNA.5Third, evenassuming Dependable is to be considered a signatory
employer, we note that other provisions in the agree-
ment clearly contemplate that a signatory employer
may execute the agreement without granting bargain-
ing authority to SMACNA. For instance, addendum 1,
item 34, section (b), of the Standard Form of Union
Agreement specifies that employers who have executed
the agreement but who have not delegated bargaining
authority to SMACNA are nevertheless bound by all of
the terms of the agreement.6Thus, the applicability ofthe assignment of rights clause relied on by the Re-
spondent is ambiguous when considered together with
other provisions in the agreement.In sum, we find that, under all the circumstances,Dependable did not rejoin the multiemployer bargain-
ing group, or manifest a clear intent to bargain on a
multiemployer basis in 1992 or thereafter.7Accord-ingly, we find that the Respondent was obligated to
bargain on an independent basis with Dependable for
a new collective-bargaining agreement. By refusing to
do so, it violated Section 8(b)(3) of the Act.CONCLUSIONOF
LAWBy failing and refusing, since March 30, 1995, tobargain with Dependable concerning terms and condi-
tions of employment of its bargaining unit employees,
the Respondent violated Section 8(b)(3) of the Act.REMEDYHaving found that the Respondent violated Section8(b)(3) of the Act, we shall order it to cease and de-
sist, to bargain on request with Dependable, and if anunderstanding is reached to embody the understandingin a signed agreement.ORDERThe National Labor Relations Board orders that theRespondent, Sheet Metal Workers™ International Asso-
ciation, Local Union No. 104, San Francisco, Califor-
nia, its officers, agents, and representatives, shall1. Cease and desist from
(a) Refusing to bargain in good faith with Depend-able Sheet Metal concerning the terms and conditions
of employment of its employees in the following ap-
propriate unit:All employee classifications set forth in the col-lective-bargaining agreement between the Em-
ployer and the Union in effect from July 1, 1992,
to June 30, 1995, excluding guards and super-
visors as defined in the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with Dependable SheetMetal as the employer of the employees in the above-
stated appropriate unit concerning their terms and con-
ditions of employment and, if an understanding is
reached, embody the understanding in a signed agree-
ment.(b) Within 14 days after service by the Region, postat its union office in San Francisco, California, copies
of the attached notice marked ‚‚Appendix.™™8Copies ofthe notice, on forms provided by the Regional Director
for Region 20, after being signed by the Respondent™s
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to members are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(c) Within 14 days after service of the attached no-tice by the Region, sign and return to the Regional Di-
rector sufficient copies of the notice for posting by De-
pendable Sheet Metal if willing, at all places where
notices to employees are customarily posted.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00199Fmt 0610Sfmt 0610D:\NLRB\324.023APPS10PsN: APPS10
 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentWEWILLNOT
refuse to bargain in good faith withDependable Sheet Metal concerning the terms and con-
ditions of employment of its employees in the follow-
ing appropriate unit:All employee classifications set forth in the col-lective-bargaining agreement between the Em-ployer and the Union in effect from July 1, 1992,to June 30, 1995, excluding guards and super-
visors as defined in the Act.WEWILL
, on request, bargain with DependableSheet Metal as the employer of its bargaining unit em-
ployees concerning their terms and conditions of em-
ployment and, if an understanding is reached, embody
the understanding in a signed agreement.SHEETMETALWORKERS™ INTER-NATIONALASSOCIATION, LOCALUNIONNO. 104VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00200Fmt 0610Sfmt 0610D:\NLRB\324.023APPS10PsN: APPS10
